Citation Nr: 9929576	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for the residuals of cellulitis of the left ankle.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for hiatal hernia with 
reflux and gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served from October 1966 to December 1970.  He 
has four years of active service.

This appeal arises from a rating decision of September 1994 
from the Nashville, Tennessee, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claim and the claim for 
service connection for bilateral hearing loss disability has 
been developed.

2.  There were no skin abnormalities in the area of the left 
ankle.

3.  Left ankle pain complaints are not related to the 
residuals of cellulitis.

4.  There was a loss at all frequencies tested at separation 
from service when compared with hearing test results at 
enlistment.  

5.  The medical evidence does not disassociate the current 
hearing loss disability that the veteran currently has from 
the loss shown at discharge from service.  

6.  There is no evidence of tinnitus in service and there is 
no competent evidence in the record that links the veteran's 
current tinnitus complaints to service.

7.  The veteran is not a radiation exposed veteran.

8.  There is no evidence of the veteran being exposed to 
radiation during service.

9.  There is no evidence of a thyroid disorder during service 
and there is no competent evidence that links a thyroid 
disorder to service.  

10.  There is no evidence of hiatal hernia with reflux or 
gastroesophageal reflux disease during service and there is 
no competent evidence linking these diseases to service. 

11.  Hashimoto's thyroiditis or hypothyroidism, and hiatal 
hernia with reflux or gastroesophageal reflux disease are not 
radiogenic diseases.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
rating for the residuals of cellulitis of the left ankle are 
not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.20, 4.118, Diagnostic Code 7806 (1998).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1998).

3.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  The claim for service connection for hypothyroidism is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (1998).

5.  The claim for service connection for hiatal hernia with 
reflux and gastroesophageal reflux disease is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a September 1994 rating decision, service connection for 
"residuals, cellulitis, left ankle" was granted with a 
noncompensable disability rating assigned.  The 
noncompensable disability rating has remained in effect since 
that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998)

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1998).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1998). 

The provisions of Diagnostic Code 7806, entitled "Eczema" 
provides that a 50 percent rating is warranted for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  A 30 percent rating is warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating is warranted where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  With slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area, a noncompensable disability rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

The Schedule does not provide rating criteria specific for 
cellulitis or it's residuals.  Since cellulitis involves the 
skin, the functions affected, anatomical localization, and 
symptomatology are most closely analogous to the rating 
criteria for eczema.  Therefore, the disability will be rated 
under the criteria of Diagnostic Code 7806.  38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806 (1998).

The report of the January 1994 VA examination notes that the 
veteran indicated that his cellulitis had not recurred.  The 
report of a November 1997 VA examination notes the veteran 
complained of some pain and tenderness over the left ankle.  
There was mild soreness just proximal to the medial 
malleolus.  However, there was no swelling or increased skin 
temperature, and circumference or the left ankle was the same 
as the right ankle.  Therefore, the medical evidence does not 
identify any skin abnormalities.  Since no skin abnormalities 
were noted, an increase disability rating is not warranted 
under the criteria of Diagnostic Code 7806.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).

The veteran is service connected for the residuals of 
cellulitis and, as noted, he complained of pain and 
tenderness.  The veteran has indicated that the symptoms that 
he currently has are at the same site as the inservice 
cellulitis.  However, the November 1997 VA examination report 
shows an impression of left ankle pain of undetermined 
etiology.  Additionally, the examiner commented that it was 
doubtful that the pain in the left ankle was a residual of 
the cellulitis of the left ankle and leg.  While the veteran 
is competent to describe his symptoms, he is not competent to 
render an opinion regarding a medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competent 
medical evidence indicates that the veteran's complaints are 
not related to the cellulitis that he had in service.  
Therefore, the veteran's complaints of pain may not be 
considered in assessing the residuals of cellulitis of the 
left ankle.  38 C.F.R. § 4.14 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for the residuals of cellulitis of the left ankle.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.20, 4.118, Diagnostic Code 7806 (1998).

Service connection

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
The disease or injury must be identified and shown to be 
chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A radiation exposed veteran is a veteran who participated in 
a radiation risk activity during service.  A radiation risk 
activity includes onsite participation in an atmospheric 
detonation of a nuclear device; occupation of Hiroshima or 
Nagasaki, Japan; or internment as a prisoner of Japan 
resulting in an opportunity for exposure.  38 C.F.R. 
§ 3.309(d)(3)(i), (ii) (1998).

The following diseases listed shall be service-connected if 
they become manifest in a radiation exposed veteran, provided 
the rebuttable presumption provisions of §3.307 are 
satisfied:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, and 
cancer of the urinary tract.  38 C.F.R. §§ 3.307, 
3.309(d)(1), (2) (1998).

A claim based on exposure to ionizing radiation will be 
referred to the VA Under Secretary for Benefits for 
consideration if the veteran was exposed to ionizing 
radiation and subsequently developed a radiogenic disease 
which first became manifest as follows; bone cancer within 30 
years of exposure, leukemia at any time after exposure, 
posterior subscapular cataracts six months or more after 
exposure, and other radiogenic diseases five or more years 
after exposure.  38 C.F.R. § 3.311(b)(1) (1998).

Radiogenic disease shall include the following:  All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, and lymphomas other than Hodgkin's disease.  
38 C.F.R. § 3.311(b)(2) (1998).  

Dose information for radiation exposure will be from any 
available records, including the veteran's Record of 
Occupational Exposure t Ionizing Radiation (DD-Form 1141).  
38 C.F.R. § 3.311(a)(2)(iii) (1998).  

A dose estimate shall be considered from a "credible source" 
if prepared by a person or persons certified by an 
appropriate professional body and if based on analysis of the 
facts and circumstances of the particular claim.  38 C.F.R. 
§ 3.311(a)(3)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

Hearing loss

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, a plausible claim has been presented.  The veteran has 
not indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The report of medical examination, dated in September 1966 
for enlistment, indicates the following audiometer values.  
Since the examination is dated prior to November 1967, the 
use of ASA units is presumed.  The values in parentheses have 
been corrected to ISO standards. 

						Hertz
	500		1000		2000		3000		4000		6000
Right	5(20)		0(15)		-5(5)		-5(5)
		25(30)		40(50)
Left	-5(10)		-5(5)		-5(5)		0(10)	
	35(40)		45(55)

A March 1967 report of medical examination notes whispered 
and spoken voice hearing was 15/15 [normal].

The report of medical examination, dated in December 1970 for 
separation, notes the following audiometer values.  Since the 
examination is dated subsequent to November 1967, the use of 
ISO standards is presumed.
						Hertz
	500		1000		2000		3000
Right	  25		    20		   25		    30
Left	  20		    15		   15		    15

The report of a VA audiology evaluation, dated in January 
1994, notes the following pure tone decibel loss values.
						Hertz
	500		1000		2000		3000		4000
Right	  20		   20		   25		   60	
	   70
Left	  20		   25		   25		   40		   
80
Speech recognition values were 88 percent bilaterally.

The report of a VA audiology evaluation, dated in May 1999, 
notes the following pure tone decibel loss values.
						Hertz
	500		1000		2000		3000		4000
Right	  20		   20		   20		   65	
	   70
Left	  10		   15		   10		   55		   
80
Speech recognition values were 96 percent for the right ear 
and 88 percent for the left ear.

There was preexisting left ear hearing loss disability at 
entry into service since there was a 40 decibel loss in the 
left ear at 4000 Hertz.  However, the discharge medical 
examination does not show that the 4000 Hertz frequency was 
tested at separation.  The service medical records do show 
that at all of the frequencies tested at separation from 
service, there was a loss at those frequencies when compared 
with the enlistment examination.  However, the decibel loss 
shown at the tested frequencies at that time was not a 
disability.  The veteran currently has bilateral hearing loss 
disability.  The report of the May 1999 VA examination 
indicates that the veteran did have a pre-existing hearing 
loss and that it would be probable that the normal 
progression over 28 years could be responsible for the 
veteran's further decline in hearing sensitivity.  However, 
this examination report does show that the loss shown at the 
four frequencies tested at discharge from service was the 
natural progression of hearing loss.  Therefore, the medical 
evidence in the record does not disassociate the current 
hearing loss disability that the veteran currently has from 
the loss that manifested during service.  Accordingly, with 
application of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b) (West 1991), hearing loss was incurred 
during service.  38 C.F.R. §§ 3.303, 3.385 (1998); Hensley v 
Brown, 5 Vet. App. 155 (1993).

Based on the above, service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1998).

Tinnitus

There are no entries in the service medical records which 
show any complaints or findings for tinnitus.  Therefore, 
there is no evidence of tinnitus during service.  The January 
1994 VA examination report notes that the veteran indicated 
that he had tinnitus which began 20-25 years earlier but he 
could not put a specific date on it.  However, transcription 
of a lay history is not transformed into competent medical 
evidence because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the 
report does not show that tinnitus is related to service.  
The May 1999 VA examination report notes tinnitus, however, 
the veteran was unable to give a date or circumstances of 
onset.  The report does not relate tinnitus to service.  
Accordingly, there is no competent evidence of tinnitus 
during service or that any present tinnitus is related to 
service.  38 C.F.R. § 3.303 (1998).

The veteran claims, in essence, that he has tinnitus related 
to service.  However, there is no competent medical evidence 
to support this assertion.  The veteran's assertion is not 
probative since as a lay person, he is not considered 
competent to offer an opinion as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of tinnitus during service.  
Additionally, there is no competent evidence of a nexus 
between any present tinnitus and service.  Accordingly, the 
claim is not well grounded.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 498 
(1995).  

Hypothyroidism

The service medical records do not show any thyroid problems 
or complaints during service.  The report of medical 
examination, dated in December 1970 for separation, notes the 
clinical evaluation of the endocrine system was normal.  
Therefore, there is no evidence of a thyroid disorder during 
service.  There is also no competent evidence that links a 
thyroid disorder to service.  38 C.F.R. § 3.303 (1998).

The veteran claims that he was exposed to radiation during 
service and that his hypothyroidism is related to this 
radiation exposure.  However, hypothyroidism is not a disease 
for which service connection is presumed in a radiation 
exposed veteran.  Additionally, the veteran's service was not 
at a time that he could have participated in a radiation risk 
activity of onsite participation in an atmospheric detonation 
of a nuclear device; occupation of Hiroshima or Nagasaki, 
Japan; or internment as a prisoner of Japan resulting in an 
opportunity for exposure.  Therefore, the veteran is not a 
radiation exposed veteran.  38 C.F.R. §§ 3.307, 3.309(d) 
(1998); McGuire v. West, 11 Vet. App. 274 (1998).  

As noted, the veteran claims that he was exposed to radiation 
during service.  His service records show that part of his 
service was on board nuclear powered ballistic missile 
submarines.  However, the Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141) shows that the veteran was 
not exposed to any beta, gamma or X-ray, or neutron radiation 
during service.  The veteran has indicated that he does not 
agree with the findings in the DD Form 1141.  However, as a 
lay person, the veteran is not competent to provide an 
opinion concerning matters requiring specialized knowledge 
and training, i.e. radiation exposure during service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, 
he has not submitted a dose estimate from a credible source 
to indicate that he was exposed to radiation.  Therefore, 
there is no evidence of the veteran being exposed to 
radiation during service.  38 C.F.R. § 3.311(a) (1998).

The record indicates that the veteran has hypothyroidism.  A 
private medical statement, dated in April 1997, indicates the 
veteran's diagnosis was Hashimoto's thyroiditis.  The veteran 
has indicated that the diagnosis of Hashimoto's thyroiditis 
is not correct.  However, he has provided no competent 
medical evidence which rebuts this diagnosis.  Additionally, 
as a lay person, the veteran is not competent to render 
medical diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As noted, competent medical evidence indicates the 
diagnosis is Hashimoto's thyroiditis.  This disorder and 
hypothyroidism are not radiogenic diseases.  38 C.F.R. 
§ 3.311(b)(2) (1998).

The veteran contends that he was exposed to radiation during 
service and that his current hypothyroidism is related to 
service.  However, as noted above, there is no evidence in 
the record to support the assertion that he was exposed to 
radiation.  Additionally, his assertion as to the cause of 
his thyroid difficulties is not supported by competent 
medical evidence in the record.  The veteran has provided 
copies of pages from published materials related to the 
thyroid, and has indicated that these show that his thyroid 
problems are due to radiation exposure during service.  
However, the interpretation of such materials by the veteran 
does not constitute competent medical evidence.  Sacks v. 
West, 11 Vet. App. 314 (1998).  The veteran's assertion is 
not probative since as a lay person, he is not considered 
competent to offer an opinion as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of a thyroid disorder during 
service nor is there evidence of radiation exposure during 
service.  Additionally, there is no competent evidence of a 
nexus between a thyroid disorder and service.  Accordingly, 
the claim is not well grounded.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 498 
(1995).  

Hiatal hernia with reflux and 
gastroesophageal reflux disease

An October 1970 service medical record notes a complaint of 
nausea and vomiting.  The impression was flu.  There were no 
findings related to hiatal hernia with reflux or 
gastroesophageal reflux disease.  The report of medical 
examination, dated in December 1970 for separation, notes the 
clinical evaluation of the abdomen and viscera, and chest was 
normal.  Therefore, there is no evidence of hiatal hernia 
with reflux or gastroesophageal reflux disease during 
service, and there is no evidence linking these diseases to 
service.  38 C.F.R. § 3.303 (1998).

In his initial application for benefits, the veteran claimed 
that he was exposed to radiation during service and that his 
hiatal hernia with reflux or gastroesophageal reflux disease 
are related to this radiation exposure.  However, hiatal 
hernia with reflux or gastroesophageal reflux disease is not 
a disease for which service connection is presumed in a 
radiation exposed veteran.  Additionally, as noted above, the 
veteran is not a radiation exposed veteran.  38 C.F.R. 
§§ 3.307, 3.309(d) (1998); McGuire v. West, 11 Vet. App. 274 
(1998).  

The veteran served on board nuclear powered ballistic missile 
submarines and claims that he was exposed to radiation during 
service.  However, as noted above, there is no evidence of 
the veteran being exposed to radiation during service.  
38 C.F.R. § 3.311(a) (1998).

The record indicates that the veteran has hiatal hernia with 
reflux or gastroesophageal reflux disease.  However, these 
disorders are not radiogenic diseases.  38 C.F.R. 
§ 3.311(b)(2) (1998).

The veteran contends that he was exposed to radiation during 
service and that his current hiatal hernia with reflux or 
gastroesophageal reflux disease are related to service.  He 
also claims that his hiatal hernia with reflux or 
gastroesophageal reflux disease began during service.  
However, as noted above, there is no competent evidence in 
the record to support his assertions.  The veteran's 
assertions are not probative since as a lay person, he is not 
considered competent to offer an opinion as to medical 
diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of hiatal hernia with reflux 
or gastroesophageal reflux disease during service nor is 
there evidence of radiation exposure during service.  
Additionally, there is no competent evidence of a nexus 
between hiatal hernia with reflux or gastroesophageal reflux 
disease and service.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

Not well grounded claims denied

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).  

Based on the foregoing, the veteran's claims for service 
connection for tinnitus, hypothyroidism, and hiatal hernia 
with reflux or gastroesophageal reflux disease are denied as 
being not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  An increased (compensable) disability rating for the 
residuals of cellulitis of the left ankle is denied.
2.  Service connection for bilateral hearing loss is granted.
3.  Service connection for tinnitus is denied.
4.  Service connection for hypothyroidism is denied.
5.  Service connection for hiatal hernia with reflux or 
gastroesophageal reflux disease is denied.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

